 

AMENDMENT TO NONSTATUTORY STOCK OPTION AGREEMENT

 

            THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and
entered into as of December 15, 2009, by and between New Energy Technologies,
Inc. a Nevada corporation (the “Company”), and  Alastair K. Livesey
(“Optionee”):

 

            In consideration of the covenants herein set forth, the parties
hereto agree as follows:

 

                        (a)  Date of Grant Authorized:                      
December 15, 2009

                        (b)  Effective Date of Option                        
December 15, 2009

                        (c)  Number of
Shares:                                    50,000

                        (d)  Exercise
Price:                                          $0.44

 

            2.  Acknowledgements.

 

            (a)  Optionee is a director of the Company.

 

            (b)  The Board of Directors (the “Board” which term shall include an
authorized committee of the Board of Directors) have this day approved the
granting of this Option subject to the execution of this Agreement; and

 

            (c)  The Board has authorized the granting to Optionee of a
nonstatutory stock option (“Option”) to purchase shares of common stock of the
Company (“Stock”) upon the terms and conditions hereinafter stated and pursuant
to an exemption from registration under the Securities Act of 1933, as amended
(the “Securities Act”).

 

            3.  Shares; Price.  The Company hereby grants to Optionee the right
to purchase, upon and subject to the terms and conditions herein stated, the
number of shares of Stock set forth in Section 1(c) above (the “Shares”) for
cash (or other consideration as is authorized under the Plan and acceptable to
the Board, in their sole and absolute discretion) at the price per Share set
forth in Section 1(d) above (the “Exercise Price”), such price being not less
than [e.g., 100%] of the closing price of the Shares covered by this Option on
December 15, 2009.

 

            4.  Term of Option; Continuation of Service.  Subject to the early
termination provisions set forth herein, this Option shall expire, and all
rights hereunder to purchase the Shares shall terminate five (5) years from the
date hereof. Nothing contained herein shall be construed to interfere in any way
with the right of the Company or its shareholders to remove or not elect
Optionee as an officer of the Company, or to increase or decrease the
compensation of Directors from the rate in effect at the date hereof.

 

            5.  Vesting and Exercisability of Option.  Subject to the provisions
of Sections 7 and 8 hereof, this Option shall vest as follows:

 

            (a)        As to 20,000 shares, at any time from December 16, 2009
through December 15, 2014;

1

--------------------------------------------------------------------------------



            (b)        As to 15,000 shares, at any time from December 16, 2010
through December 15, 2014; and

            (c)        As to 15,000 shares, at any time from December 16, 2011
through December 15, 2014.

 

            6.  Manner of Exercise.  This Option shall be exercised by delivery
to the Company of (a) written notice of exercise stating the number of Shares
being purchased (in whole shares only) and such other information set forth on
the form of Notice of Exercise attached hereto as Appendix A, (b) a check or
cash in the amount of the Exercise Price of the Shares covered by the notice (or
such other consideration as has been approved by the Board of Directors
consistent with the Plan) and (c) a written investment representation as
provided for in Section 13 hereof. This Option shall not be assignable or
transferable, except by will or by the laws of descent and distribution, and
shall be exercisable only by Optionee during his or her lifetime.

 

            7.  Termination of Service.  If Optionee shall cease to serve as an
officer, director or employee of, or a consultant to the Company (a “Company
Relationship”) for any reason (other than death, in which case the provisions of
Section 8 hereof shall govern) the Optionee shall have the right at any time
within 90 days following the date Optionee ceases to have a Company
Relationship, to exercise this Option to the extent vested and purchase Shares,
to the extent, but only to the extent, that Optionee could have exercised this
Option as of the date Optionee ceases to have any Company Relationship;
following the expiration of the aforesaid 90 day exercise period, this Agreement
shall terminate in its entirety and be of no further force or effect and the
Option may no longer be exercised.  Anything herein to the contrary
notwithstanding the termination of one form of Company Relationship shall not
terminate this Agreement if the Optionee continues to maintain any other form of
Company Relationship.

 

            8.  Death of Optionee.  If the Optionee shall die while having a
Company Relationship, Optionee’s personal representative or the person entitled
to Optionee’s rights hereunder may at any time within 180 following the date of
Optionee’s death, exercise this Option and purchase Shares to the extent, but
only to the extent, that Optionee could have exercised this Option as of the
date of Optionee’s death; following the expiration of the aforesaid 180 day
exercise period, this Agreement shall terminate in its entirety and be of no
further force or effect and the Option may no longer be exercised.

 

            9.  No Rights as Shareholder.  Optionee shall have no rights as a
shareholder with respect to the Shares covered by any installment of this Option
until the effective date of issuance of the Shares following exercise of this
Option, and no adjustment will be made for dividends or other rights for which
the record date is prior to the date such stock certificate or certificates are
issued except as provided in Section 7 hereof.

 

            10.  Recapitalization.  Subject to any required action by the
shareholders of the Company, the number of Shares covered by this Option, and
the Exercise Price thereof, shall be proportionately adjusted for any increase
or decrease in the number of issued shares resulting from a subdivision or
consolidation of shares or the payment of a stock dividend, or any other
increase or decrease in the number of such shares effected without receipt of
consideration by the Company; provided however that the conversion of any
convertible securities of the Company

2

--------------------------------------------------------------------------------



shall not be deemed having been “effected without receipt of consideration by
the Company”.

 

            In the event of a proposed dissolution or liquidation of the
Company, a merger or consolidation in which the Company is not the surviving
entity, or a sale of all or substantially all of the assets or capital stock of
the Company (collectively, a “Reorganization”), this Option shall terminate
immediately prior to the consummation of such proposed action, unless otherwise
provided by the Board; provided, however, if Optionee shall have a Company
Relationship at the time such Reorganization is approved by the stockholders,
Optionee shall have the right to exercise this Option to the extent vested, for
a period beginning 30 days prior to the consummation of such Reorganization and
ending as of the Reorganization or the expiration of this Option, whichever is
earlier, subject to the consummation of the Reorganization. In any event, the
Company shall notify Optionee, at least 30 days prior to the consummation of
such Reorganization, of his exercise rights, if any, and that the Option shall
terminate upon the consummation of the Reorganization.

 

            Subject to any required action by the shareholders of the Company,
if the Company shall be the surviving entity in any merger or consolidation,
this Option thereafter shall pertain to and apply to the securities to which a
holder of Shares equal to the Shares subject to this Option would have been
entitled by reason of such merger or consolidation, and the installment
provisions of Section 5 shall continue to apply.

 

            In the event of a change in the shares of the Company as presently
constituted, which is limited to a change of all of its authorized Stock without
par value into the same number of shares of Stock with a par value, the shares
resulting from any such change shall be deemed to be the Shares within the
meaning of this Option.

 

            To the extent that the foregoing adjustments relate to shares or
securities of the Company, such adjustments shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. Except as
hereinbefore expressly provided, Optionee shall have no rights by reason of any
subdivision or consolidation of shares of Stock of any class or the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class, and the number and price of Shares subject to this Option
shall not be affected by, and no adjustments shall be made by reason of, any
dissolution, liquidation, merger, consolidation or sale of assets or capital
stock, or any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class.

 

            The grant of this Option shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes in its capital or business structure or to merge, consolidate, dissolve
or liquidate or to sell or transfer all or any part of its business or assets.

 

            11.  Taxation upon Exercise of Option.  Optionee understands that,
upon exercise of this Option, Optionee will recognize income, for Federal and
state income tax purposes, in an amount equal to the amount by which the fair
market value of the Shares, determined as of the date of exercise, exceeds the
Exercise Price. The acceptance of the Shares by Optionee shall constitute an
agreement by Optionee to report such income in accordance with then applicable
law and to

3

--------------------------------------------------------------------------------



cooperate with Company in establishing the amount of such income and
corresponding deduction to the Company for its income tax purposes. Withholding
for federal or state income and employment tax purposes will be made, if and as
required by law, from Optionee’s then current compensation, or, if such current
compensation is insufficient to satisfy withholding tax liability, the Company
may require Optionee to make a cash payment to cover such liability as a
condition of the exercise of this Option.

 

            12.  Modification, Extension and Renewal of Options.  The Board or
Committee, may modify, extend or renew this Option or accept the surrender
thereof (to the extent not theretofore exercised) and authorize the granting of
a new option in substitution therefore (to the extent not theretofore
exercised), subject at all times to the Code and applicable securities laws.
Notwithstanding the foregoing provisions of this Section 12, no modification
shall, without the consent of the Optionee, alter to the Optionee’s detriment or
impair any rights of Optionee hereunder.

 

            13.  Investment Intent; Restrictions on Transfer.

 

            (a)  Optionee represents and agrees that if Optionee exercises this
Option in whole or in part, Optionee will in each case acquire the Shares upon
such exercise for the purpose of investment and not with a view to, or for
resale in connection with, any distribution thereof; and that upon such exercise
of this Option in whole or in part, Optionee (or any person or persons entitled
to exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

 

            (b)  Optionee further represents that Optionee has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition, and to obtain additional information reasonably
necessary to verify the accuracy of such information.

 

            (c)  Unless and until the Shares represented by this Option are
registered under the Securities Act, all certificates representing the Shares
and any certificates subsequently issued in substitution therefor and any
certificate for any securities issued pursuant to any stock split, share
reclassification, stock dividend or other similar capital event shall bear
legends in substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ‘SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED

4

--------------------------------------------------------------------------------



OF IN THE ABSENCE OF REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE
SECURITIES LAWS OF ANY STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED DECEMBER 15, 2009 BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.

 

            14.  Stand‑off Agreement.  Optionee agrees that, in connection with
any registration of the Company’s securities under the Securities Act, and upon
the request of the Company or any underwriter managing an underwritten offering
of the Company’s securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of up to one
year following the effective date of registration of such offering.

 

            15.  Restriction Upon Transfer.  This Option is not transferable by
the Optionee, except as contemplated by Section 8 hereof.

 

            16.  Notices.  Any notice required to be given pursuant to this
Option or the Plan shall be in writing and shall be deemed to be delivered upon
receipt or, in the case of notices by the Company, five (5) days after deposit
in the U.S. mail, postage prepaid, addressed to Optionee at the address last
provided by Optionee for use in Company records related to Optionee.

 

            17.  Agreement Subject to Plan; Applicable Law.  This Option is made
pursuant to the Plan and shall be interpreted to comply therewith. A copy of
such Plan is available to Optionee, at no charge, at the principal office of the
Company. Any provision of this Option inconsistent with the Plan shall be
considered void and replaced with the applicable provision of the Plan. This
Option has been granted, executed and delivered in the State of Nevada, and the
interpretation and enforcement shall be governed by the laws thereof and subject
to the exclusive jurisdiction of the courts therein. The Optionee acknowledges
that the Plan has not been approved by the Company’s stockholders, as of the
date hereof.

 

 

 

 

[SIGNATURES APPEAR ON NEXT PAGE]

5

--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, the parties hereto have executed this Option as
of the date first above written.

 

New Energy Technologies, Inc.

 

 

By:______________________________
Meetesh Patel, President and Chief Executive Officer

                                                                       

 

                                                                       

____________________________________

Alastair K. Livesey, Optionee

 

 

(One of the following, as appropriate, shall be signed):

 

 

I certify that as of the date 
hereof I am unmarried 

 



By his or her signature, the
spouse of Optionee hereby agrees
to be bound by the provisions of
the foregoing NONSTATUTORY STOCK
OPTION AGREEMENT




___________________________________
Optionee   

 

___________________________________
Spouse of Optionee


 

 

 

 

 

6

--------------------------------------------------------------------------------



Appendix A

 

NOTICE OF EXERCISE

(Stock Option)

 

To:      NEW ENERGY Technologies, Inc.

 

            The undersigned hereby elects to purchase ______________ Shares of
the Company pursuant to the terms of the Sock Option Agreement Dated December
15, 2009 between the undersigned and New Energy Technologies, Inc and herewith
tender  $_______________________ in payment of the exercise price in full,
together with all applicable transfer taxes, if any by:

 

            (a) Check (subject to collection); or

            (b) Wire transfer in accordance with wiring instructions provided by
the Company.

 

            Please issue a certificate or certificates representing said Shares
in the name of the undersigned as is specified below and forward the same to the
address set forth below.

 

 

__________________________________

Signature of Optionee

 

Print Name of Optionee: _______________________________________

 

 

Address For Delivery of Shares:

 

 

___________________________________

 

 

___________________________________

 

 

___________________________________

 

 

___________________________________

7

--------------------------------------------------------------------------------

